Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 1 of 8 PageID 745




                           EXHIBIT 3
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 2 of 8 PageID 746
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 3 of 8 PageID 747
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 4 of 8 PageID 748
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 5 of 8 PageID 749
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 6 of 8 PageID 750
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 7 of 8 PageID 751
Case 8:19-cv-00423-WFJ-SPF Document 37-4 Filed 05/10/19 Page 8 of 8 PageID 752
